The State of Ohio on the relation of Genevieve Frey brought this suit originally in the Cuyahoga Common Pleas against the County Commissioners of Cuyahoga County, the Andrews Asphalt Paving Co., and the Cleveland Trinidad Paving Co. to invalidate a certain contract for the improvement of a county road.
It appears that-several .bids were submitted to the County Commissioners by various contractors for the surfacing of a certain county road. The Trinidad Co. submitted its bid and also submitted a bid under the name of The Andrews Asphalt Paving Co. which was below the actual cost of the improvement to be made, for the purpose of eliminating the possibility of any competitor receiving the contract.
The judgment of the Common Pleas held the contract to be valid and this judgment was affirmed by the Appeals.
Frey, in the Supreme Court, contends that the contract should be declared invalid on the theory that it is contrary to public policy because such a tendency would stifle and limit competition and should therefore he stamped with disapproval by any court.